ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request for Reconsideration-After Non-Final Rejection dated 06/27/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

As per independent Claim 1, the prior art of record fails to disclose or render obvious an occlusion system implantable in a human … comprising: a fluidic circuit comprising:  an inflatable occlusive sleeve containing a variable volume of a fluid, intended to surround at least one portion of a natural conduit … a reservoir with a variable volume filled with a fluid, said reservoir comprising a fixed portion and a movable portion, the movable portion comprising a flange coupled to a screw and deformable bellows extending or being compressed depending on a position of the flange, a fluidic connection between the reservoir and the occlusive sleeve, an actuator mechanically coupled with the screw by a nut rotatable on a double direction thrust ball bead abutment around a longitudinal axis of the screw, the actuator being configured to linearly displace the flange relative to the fixed portion for adjusting a volume of the reservoir, the actuator and the reservoir with a variable volume both being laid out in a sealed casing containing a gas, the system further comprising: a sensor laid out in the casing, the sensor being mechanically bound to at least one of the nut and the thrust ball bead abutment, the sensor being configured to measure at least one of a traction force and a compressive force in a direction of displacement of the movable portion of the reservoir including  all the other features, structures, specific arrangement and combination of features and structures as now explicitly, positively and specifically recited in independent Claim 1. 
US 20070232848 A1 to Forsell; Peter, disclose an anal incontinence treatment apparatus and method includes and uses an adjustable restriction device implanted in a patient, who suffers from anal incontinence. The restriction device engages the rectum of the patient to restrict the fecal passageway. An adjustment device is adapted to adjust the restriction device such that the rectum is temporarily released, in order to open the fecal passageway when the patient wishes to achieve defecation.
Prior art US 20100211175 A1 to Gomez-Llorens; Christophe discloses  a surgical implant includes an inflatable element that is inflatable in response to fluid pressure; a tank for fluid under pressure in communication with the inflatable element to regulate the pressure of the element; a manually controlled pump in communication firstly with the inflatable element via a one-way check valve, and secondly with the tank via a one-way check valve; and a control unit incorporating the tank and the manual pump. The control unit presents a through opening for the fluid, the opening being in communication firstly on the inside of the control unit with the tank and the manual pump, and secondly on the outside of the control unit solely with the inflatable elements via a catheter mounted between the inflatable element and the control unit. According to the invention, the tank is formed by a leak-tight chamber of fluid under pressure defined by a movable piston elastically biased by a spring.
Prior art US 20050240144 A1 to Wassemann, Helmut et al. discloses a closing system and a correspondingly suitable method for the selective opening and closing of a tubular body organ, comprising a closing element and a regulating system controlling the closing element. Wassemann  also discloses a method and a system for the electronic control of an artificial fine-sensory sphincter implant, with at least one sensor signal or, respectively, sensor value acting--in the method or, respectively, in the system--analog to the difference between the internal bladder pressure and the cuff pressure, and being converted in an analog or digital electronic circuit by means of calculator and comparator functions or, respectively, calculator and comparator elements and being compared with reference values such that an actuator system will be controlled such that the cuff pressure or, respectively, the differential pressure between cuff and urinary bladder moves either in a low area limited by two threshold values or above a specific safety pressure or below that in case of miction.
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in independent device claim 1 has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 2-15 which depend upon independent base claim 1, dependent claims 2-15 are allowable due to their direct/indirect dependency on allowable base claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/SUNITA REDDY/            Primary Examiner, Art Unit 3791                                                                                                                                                                                            July 11, 2022